                                     UNITED STATES DISTRICT COURT
 1
                                            DISTRICT OF NEVADA
 2

 3   JENNIFER MIRANDA and PATRICIA                            Case No.: 2:20-cv-00534-APG-DJA
     TERRY, on behalf of themselves and all others
 4   similarly situated,                                      ORDER APPROVING AWARD OF
                                                              ATTORNEYS’ FEES, COSTS, AND
 5                                   Plaintiffs,              EXPENSES, AND INCENTIVE
                                                              AWARDS
 6                  v.
 7   GOLDEN ENTERTAINMENT (NV), INC.,
 8                                   Defendant.
 9
             The Court, having reviewed the papers filed in support of Plaintiffs’ Motion for an Award of
10
     Attorneys’ Fees, Costs, and Expenses, and Incentive Awards for the Class Representatives, heard
11
     the arguments of counsel, and good cause appearing therefore, the motion is hereby GRANTED and
12
     it is ORDERED as follows:
13
             1.     The Court awards $224,500.00 in attorneys’ fees for Bursor & Fisher, P.A. (“Class
14
     Counsel”) as attorneys’ fees.
15
             2.     The Court awards to Plaintiffs Jennifer Miranda and Patricia Terry $3,000.00 each as
16
     an incentive award for their participation in this matter.
17
             3.     The Court awards $481.49 to Bursor & Fisher, P.A. as reimbursement of out-of-
18
     pocket expenses in connection with the prosecution of this matter.
19
             4.     Defendant shall pay the above attorneys’ fees, costs, and expenses, and incentive
20
     awards pursuant to and in the manner provided by the terms of the Settlement Agreement.
21

22
     IT IS SO ORDERED.
23

24
     Date:   May 12, 2021
25                                                                United States District Judge
26

27

28
